SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of June 30, 2010 (the “Effective Date”) by and between Tactical Air Defense Services, Inc., a Nevada corporation (the “Company”) and David Perin, an individual (“Perin”).The Company and Perin may be individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, Perin has provided the Company with certain services related to his past employment with the Company (the “Services”); WHEREAS, the Company and Perin are in disagreement as to the amounts claimed due and owing in connection with such Services; WHEREAS, Perin and the Company desire to settle and finalize all compensation and monies due and owing to be paid to Perin in connection with the Services provided to the Company as of the Effective Date; WHEREAS, the Parties wish to enter into this Agreement and fully settle and forever resolve any and all past, present and future claims Perin may have against the Company; NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: AGREEMENT 1.Release of Claims.Perin hereby agrees to fully settle and forever resolve any and all past, present and future claims Perin may have against the Company for, but not limited to, claims arising from and/or relating directly or indirectly to reimbursement of fees and/or monies owed in connection with and relating to the Services (hereinafter collectively referred to as “Claims”). 2.Compensation.As compensation for the Services and the release of the Claims, the Company shall issue Perin 2,500,000 shares of the Company’s restricted common stock (the “Settlement Shares”). The Settlement Shares shall represent the complete and final settlement of the total compensation Perin has claimed as due and payable in connection with Claims. 3.Waiver of Section 1542.In signing this Agreement, Perin has been advised of, understands and knowingly waives his rights under California Civil Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. 4.No Further Claims.Perin covenants and agrees never to commence against the Company, any legal action or proceeding based in whole or in part upon the Services, Claims, demands, allegations, and/or injuries released in this Agreement. 5.No Admission.This Agreement shall not be considered as an admission of liability by either Party and by entering into this Agreement, neither Party has admitted the validity of any Claims herein released. 6.Compliance with Securities Laws.Perin understands that the Settlement Shares he is receiving hereunder are characterized as “restricted securities” under the federal securities laws and that under such laws and applicable regulations such securities may be resold without registration under the United States Securities Act of 1933, as amended only in certain limited circumstances. It understood that the certificates evidencing the Settlement Shares issued hereunder will bear a legend in substantially the below form: “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE ” 7.No Interference or Solicitation.Perin agrees that for a period of three years following the Effective Date, that neither he nor any individual, partner(s), limited partnership, corporation or other entity or business with which he is in any way affiliated, including, without limitation, any partner, limited partner, director, officer, shareholder, employee, or agent of any such entity or business, will:(i) request, induce or attempt to influence, directly or indirectly, any employee of the Company to terminate their employment with the Company; or(ii) employ any person who as of the date of this Agreement was, or after such date is or was, an employee of the Company.Perin further agrees that for a period of three years following the Effective Date, he shall not, directly or indirectly, as an employee, agent, consultant, stockholder, director, partner or in any other individual or representative capacity of the Company or of any other person, entity or business, solicit or encourage any present or future customer, supplier, contractor, partner or investor of the Company to terminate or otherwise alter his, his or its relationship with the Company.Following delivery of the Settlement Shares as described herein, this provision shall survive the termination of this Agreement for any reason. 8.Miscellaneous. a.Necessary Acts.Each Party to this Agreement agrees to perform any further acts and execute and deliver any further documents that may be reasonably necessary to carry out the provisions of this Agreement. b.Entire Agreement; Modifications; Waiver.This Agreement constitutes the entire agreement between the Parties pertaining to the subject matter contained in it.
